Name: 2007/466/EC: Council Decision of 28 June 2007 appointing six Swedish members and nine Swedish alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2007-07-06

 6.7.2007 EN Official Journal of the European Union L 176/23 COUNCIL DECISION of 28 June 2007 appointing six Swedish members and nine Swedish alternate members to the Committee of the Regions (2007/466/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Swedish Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Six members seats on the Committee of the Regions have become vacant following the resignations of Mr HAMMAR, Mr HEISTER, Mr KALIFF, Mr NORDSTRÃ M, Ms RYDEFJÃ RD and Ms TARRAS-WAHLBERG. Seven alternate members seats on the Committee of the Regions have become vacant following the resignations of Ms CELION, Ms GRANBERG, Ms NORGREN, Mr SCHUBERT, Ms SEGERSTEN-LARSSON, Ms TALLBERG and Ms Ã GREN. One alternate members seat has become vacant following the end of the mandate of Mr PERSSON. One alternate members seat has become vacant following the appointment of Ms RYDEFJÃ RD, former alternate member, as a member (who has in the meanwhile resigned), HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members and alternate members of the Committee of the Regions for the remainder of the current term of office, which ends on 25 January 2010: (a) as members:  Mr Paul LINDQUIST, LidingÃ ¶ kommun,  Ms Kristina ALVENDAHL, Stockholms kommun,  Ms Maria WALLHAGER, Stockholms lÃ ¤ns landsting,  Mr Ilmar REEPALU, MalmÃ ¶ kommun,  Ms Lotta HÃ KANSSON HARJU, JÃ ¤rfÃ ¤lla kommun,  Ms Catarina SEGERSTEN-LARSSON, VÃ ¤rmlands lÃ ¤ns landsting; and (b) as alternate members:  Mr Carl Fredrik GRAF, Halmstads kommun,  Ms Susanna HABY, GÃ ¶teborgs kommun,  Mr Carl Johan SONESON, SkÃ ¥ne lÃ ¤ns landsting,  Mr Rolf SÃ LLRYD, Kronobergs lÃ ¤ns landsting,  Ms Ingela NYLUND WATZ, Stockholms lÃ ¤ns landsting,  Ms Agneta LIPKIN, Norrbottens lÃ ¤ns landsting,  Mr Tore HULT, AlingsÃ ¥s kommun,  Ms Yoomi RENSTRÃ M, OvanÃ ¥kers kommun,  Mr Kenth LÃ VGREN, GÃ ¤vle kommun; in place of: (a)  Mr Henrik HAMMAR,  Ms Lisbeth RYDEFJÃ RD,  Mr Lars NORDSTRÃ M,  Mr Roger KALIFF,  Ms Catarina TARRAS-WAHLBERG,  Mr Chris HEISTER; and (b)  Ms Agneta GRANBERG,  Ms Lena CELION,  Ms Catarina SEGERSTEN-LARSSON,  Mr Kent PERSSON,  Mr Endrick SCHUBERT,  Ms Christina TALLBERG,  Ms Lisbeth RYDEFJÃ RD (appointed member, who has in the meanwhile resigned),  Ms Ã sa Ã GREN,  Ms Ulla NORGREN. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 28 June 2007. For the Council The President S. GABRIEL (1) OJ L 56, 25.2.2006, p. 75.